Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of scales similar in all material respects to those involved in Abstract 63285, the claims of the plaintiffs were sustained as follows: The material entered on or after June 6, 1951, was- held dutiable at 13% percent ad valorem under paragraph 372, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739) ; that entered on or after June 30, 1956, at 13 percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108) ; and that entered on or after June 30, 1957, at 12 percent, as modified by T.D. 54108.